Citation Nr: 0208826	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  98-10 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Timeliness of substantive appeal to the August 1995 rating 
decision.

(The following issues will be the subject of a later 
decision:  entitlement to an initial compensable rating for 
fracture residuals of the right thumb; entitlement to service 
connection for residuals of removal of lymph nodes in the 
throat and colon polyps; whether new and material evidence 
has been submitted to reopen claims of service connection for 
fracture residuals of the right wrist and right hand, 
bilateral hearing loss, and tinnitus; entitlement to a rating 
in excess of 10 percent for status post left acetabular 
fracture with degenerative joint disease and limitation of 
motion for the period from November 7, 1994 to June 1, 1997; 
and entitlement to a rating in excess of 90 percent for post 
operative left total hip replacement, from June 1, 1997).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active naval service from September 1979 to 
July 1989.  This matter comes to the Board of Veterans' 
Appeals (Board) from August and October 1997 decisions of the 
Department of Veterans Affairs (VA) Philadelphia Regional 
Office (RO) that the veteran did not file a timely 
substantive appeal with an August 1995 decision which, inter 
alia, (1) denied entitlement to an initial compensable rating 
for right thumb fracture residuals; (2) denied service 
connection for residuals of removal of lymph nodes in the 
throat and colon polyps, (3) determined that new and material 
evidence had not been submitted to reopen claims of service 
connection for fracture residuals of the right wrist and 
right hand, hearing loss, and tinnitus; (4) denied 
entitlement to a rating in excess of 10 percent for status 
post left acetabular fracture with degenerative joint 
disease; and (5) denied a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).

The veteran appealed the RO determination regarding the 
timeliness of his appeal and in November 2000, he testified 
at a Board hearing at the Waco RO regarding that issue.  As 
indicated on the cover page of this decision, the veteran's 
claim is now in the jurisdiction of the White River Junction 
RO.  

As set forth in more detail below, the Board has determined 
that the veteran did, in fact, file a timely substantive 
appeal with the portion of the August 1995 rating decision 
addressing the following issues:  (1) entitlement to an 
initial compensable rating for residuals of fracture of the 
right thumb; (2) service connection for residuals of removal 
of lymph nodes in the throat and colon polyps, (3) whether 
new and material evidence has been submitted to reopen claims 
of service connection for fracture residuals of the right 
wrist and right hand, hearing loss, and tinnitus; (4) 
entitlement to a rating in excess of 10 percent for status 
post left acetabular fracture with degenerative joint 
disease; and (5) a total rating based on individual 
unemployability due to service-connected disabilities.  Thus, 
the Board has jurisdiction over these matters.  See 38 
U.S.C.A. §§ 7105, 7108.  

However, subsequent to its October 1997 decision that the 
veteran did not file a timely substantive appeal with the 
August 1995 rating decision, the RO again considered two of 
the issues addressed in that rating decision.  By September 
1999 rating decision, the RO recharacterized the veteran's 
status post left acetabular fracture with degenerative joint 
disease as postoperative left total hip replacement and 
increased the rating for that disability to 90 percent, 
effective June 1, 1997.  A temporary total rating for that 
disability was assigned for the period from April 25, 1996.  
In view of the procedural history of his case, proper 
adjudication of the veteran's claim for increased rating for 
his left hip disability requires an evaluation during two 
discrete time periods.  The first period extends from 
November 7, 1994, the date of receipt of his original claim 
for increase, to June 1, 1997, the effective date of the 90 
percent rating assigned by the RO.  The second period is from 
June 1, 1997.  Thus, the issues on appeal are as 
characterized as set forth on the cover page of this 
decision.  AB v. Brown, 6 Vet. App. 35 (1993).

Pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)), 
the Board is undertaking additional development on the 
following issues:  entitlement to an initial compensable 
rating for residuals of a right thumb fracture; entitlement 
to service connection for residuals of removal of lymph nodes 
in the throat and colon polyps; whether new and material 
evidence has been submitted to reopen claims of service 
connection for fracture residuals of the right wrist and 
right hand, bilateral hearing loss, and tinnitus; entitlement 
to a rating in excess of 10 percent for status post left 
acetabular fracture with degenerative joint disease and 
limitation of motion for the period from November 7, 1994 to 
June 1, 1997; and entitlement to a rating in excess of 90 
percent for post operative left total hip replacement, from 
June 1, 1997.  When such development is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing these issues.  


FINDINGS OF FACT

1.  By August 1995 decision, the RO, inter alia, (1) denied 
entitlement to an initial compensable rating for right thumb 
fracture residuals; (2) denied service connection for 
residuals of removal of lymph nodes in the throat and colon 
polyps, (3) decided that new and material evidence had not 
been submitted to reopen claims of service connection for 
fracture residuals of the right wrist and right hand, hearing 
loss, and tinnitus; (4) denied entitlement to a rating in 
excess of 10 percent for status post left acetabular fracture 
with degenerative joint disease; and (5) denied TDIU.

2.  The veteran was notified of this determination by letter 
dated August 7, 1995.  

3.  He submitted a Notice of Disagreement with these issues 
in September 1995.  

4.  On October 24, 1995, the RO issued the veteran a 
Statement of the Case addressing the issues set forth in his 
Notice of Disagreement.  

5.  The veteran's VA Form 9, addressing all of the issues set 
forth in the Statement of the Case, was received at the RO in 
November 1995; it appears that this form was subsequently 
lost by the RO, although the veteran has provided another 
copy.  



CONCLUSION OF LAW

The veteran submitted a timely substantive appeal with the 
August 1995 rating decision; thus, the Board has jurisdiction 
to consider all pending issues addressed in the veteran's VA 
Form 9.  38 U.S.C.A. §§ 5107, 7105, 7108 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change to 
the law during the pendency of this appeal with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), which 
provides that on receipt of a complete or substantially 
complete application, VA shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to VA 
that is necessary to substantiate the claim.  38 U.S.C. § 
5103 (West Supp. 2001).  VCAA also requires VA to make 
reasonable efforts to assist the claimant in obtaining 
evidence needed to substantiate a claim for benefits, unless 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C. § 5103A (West 
Supp. 2001).  

In this case, the Board finds that VA has satisfied its 
duties to the veteran, under both former law and the new 
VCAA, with respect to the issue of whether he filed a timely 
substantive appeal with the August 1995 rating decision.  
There is no indication that there is outstanding development.  
The Board further notes that the veteran has been informed 
via letters from the RO and Statements of the Case, of the 
nature of the evidence needed to substantiate his claim.  As 
VA has fulfilled the duty to assist, and as the change in law 
has no additional material effect on adjudication of this 
claim, the Board finds that it can consider the merits of 
this appeal without prejudice to the veteran.  Bernard v 
Brown, 4 Vet. App. 384 (1993).  


I.  Factual Background

The record shows that by August 1995 decision, the RO (1) 
granted service connection for residuals of a right thumb 
fracture and assigned an initial zero percent rating; (2) 
denied service connection for residuals of removal of lymph 
nodes in the throat and colon polyps, (3) determined that new 
and material evidence had not been submitted to reopen claims 
of service connection for fracture residuals of the right 
wrist, left arm, and right hand, hearing loss, and tinnitus; 
(4) denied a rating in excess of 60 percent for a left above 
the knee amputation; (5) denied a rating in excess of 10 
percent for status post left acetabular fracture with 
degenerative joint disease; (6) denied a compensable rating 
for residuals of a left femur fracture; (7) and denied TDIU.  

The veteran was notified of the RO decision by letter dated 
August 7, 1995.  The following month, he submitted a Notice 
of Disagreement with the following issues:  (1) entitlement 
to an initial compensable rating for residuals of a right 
thumb fracture; (2) service connection for residuals of 
removal of lymph nodes in the throat and colon polyps, (3) 
whether new and material evidence has been submitted to 
reopen claims of service connection for fracture residuals of 
the right wrist and right hand, hearing loss, and tinnitus; 
(4) entitlement to a rating in excess of 10 percent for 
status post left acetabular fracture with degenerative joint 
disease; and (5) entitlement to TDIU.  

On October 24, 1995, the RO issued a Statement of the Case 
addressing the issues discussed by the veteran in his Notice 
of Disagreement.  

In November 1995, the veteran requested a complete copy of 
his claims folder.  He indicated that he wished to review the 
record in order to identify "trouble spots," provide 
additional evidence, and clarify any misunderstandings with 
respect to his position.  In December 1995, the RO provided 
some records to the veteran.  (See December 6, 1995 letter to 
veteran from RO.)  

In January 1996, the veteran requested a hearing at the RO 
"concerning the decision connected with my request for re-
evaluation of my disability entitlement for conditions not 
previously established by medical evidence."  (See January 
1996 letter from veteran.)  

In January 1996, the veteran visited the RO to review his 
claims folder.  In February 1996, the RO provided him with 
copies of additional documents he requested after reviewing 
the record.  

In an April 1996 letter, the veteran advised the RO that he 
and his spouse were moving to Philadelphia on June 3rd and 
requested that his claims folder be transferred there so he 
could "continue my appeal upon our arrival."

By June 1996 letter to the veteran at his old Texas address, 
the RO indicated that they had not yet received a VA Form 9 
from him.  He was provided another copy of that form and 
advised to return it by August 7, 1996, in order to perfect 
his appeal.  

The veteran did not respond to the RO letter; however, by 
August 1997 letter, he requested an update on the status of 
his "request for re evaluation and compensation."  

By August 20, 1997 letter (mailed to his then, new 
Pennsylvania address), the RO advised him that as he had 
failed to perfect a timely appeal with the August 1995 RO 
decision, no further action would be taken on his claims.  

Later that month, the veteran responded that he had, in fact, 
submitted his VA Form 9 in November 1995.  In support of his 
assertion, he submitted a copy of a completed VA Form 9, 
signed by him on November 2, 1995, in which he addressed all 
of the issues listed by the RO in the October 1995 Statement 
of the Case.  The copy of the VA Form 9 submitted by the 
veteran bears a date stamp; unfortunately, however, it is 
illegible.  The veteran indicated that when he obtained a 
copy of his claims folder in December 1995, the VA Form 9 was 
included in the documents provided to him by the RO.  

By October 1997 letter, the RO advised the veteran that his 
appeal was not timely, as the record contained no record that 
VA had received a VA Form 9 from him in November 1995.  The 
veteran appealed the RO determination, claiming that he had 
submitted his substantive appeal in November 1995 and that 
such form had been lost by the RO.  

In September 1998, the veteran testified at a hearing at the 
RO and in September 2000, he testified at a Travel Board 
hearing that he had submitted his VA Form 9 to the Waco RO in 
November 1995.  He stated that when he was furnished with a 
copy of materials in his claims folder, the VA Form 9 was 
included.  The veteran indicated that he felt that VA had 
lost the VA Form 9 he submitted.  He further testified that 
he had never received the letter sent by the RO in June 1996 
advising him that no VA Form 9 had been received.  He 
explained that around that time, he had moved from Texas to 
Pennsylvania and speculated that the letter could have been 
mailed to his old address or lost in the transition.  

II.  Law and Regulations

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a Notice of Disagreement and completed by a 
substantive appeal after a Statement of the Case is furnished 
the veteran.  See also 38 C.F.R. §§ 20.200, 20.201, 20.202, & 
20.203.  

To be considered timely, a Notice of Disagreement must be 
filed within one year from the date that the agency mails 
notice of the adverse determination to him or her.  38 C.F.R. 
§ 20.302.  A substantive appeal will be considered timely if 
it is filed within 60 days from the date of mailing of the 
Statement of the Case, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
initial review and determination being appealed, whichever 
period ends later.  The date of the Statement of the Case 
itself will be considered the date of mailing for purposes of 
determining whether a timely appeal has been filed.  38 
C.F.R. § 20.302(b).  

The law presumes the regularity of the administrative process 
in the absence of clear evidence to the contrary.  See Jones 
v. West, 12 Vet. App. 98 (1998); Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 62 
(1992).  In this regard, the Court has held that the 
statements of a claimant, standing alone, are not sufficient 
to rebut the presumption of regularity in RO operations.  YT 
v. Brown, 9 Vet. App. 195 (1996); Mason v. Brown, 8 Vet. App. 
44 (1995).  However, the presumption of regularity is not 
absolute and may be rebutted by the submission of "clear 
evidence to the contrary."  Rosler v. Derwinski, 1 Vet. App. 
241, 242 (1991).  When there is clear evidence to the effect 
that VA's "regular" practices are not followed or are not 
regular, VA is no longer entitled to the benefit of the 
presumption.  The burden then shifts to VA to show that 
regular practices were followed.  See Warfield v. Gober, 10 
Vet. App. 483 (1997), quoting United States v. Roses, Inc., 
706 F.2d 1563, 1567 (Fed. Cir. 1983) (the presumption of 
official regularity may also operate in reverse; if mailing 
appears irregular, it is irregular, and the burden shifts to 
the proponent to show the contrary).  

III.  Analysis  

In this case, the record clearly shows that the veteran was 
notified of the August 1995 RO decision by letter, with 
enclosure, dated August 7, 1995.  The following month, he 
submitted a Notice of Disagreement with several of the issues 
addressed in that decision.  On October 24, 1995, the RO 
issued the veteran a Statement of the Case addressing these 
issues.  

The veteran claims that he submitted a VA Form 9 to the RO in 
November 1995, shortly after receiving the Statement of the 
Case.  In support of his assertion, he has submitted a copy 
of that VA Form 9, signed by him on November 2, 1995, which 
bears an illegible date stamp.  The veteran has testified 
that he was provided a copy of this VA Form 9 by the RO after 
he requested a copy of his claims folder.  

The Board finds that the veteran's testimony in this regard 
is extremely credible.  Moreover, the fact that the copy of 
the VA Form 9 he submitted bears a portion of a date stamp 
which appears similar to that used by the RO lends further 
credibility to his assertion.  The Board finds that the 
veteran's credible testimony, together with the copy of the 
November 1995 VA Form 9 bearing a date stamp, overcomes the 
presumption of regularity in RO operations.  Frankly, it 
appears likely to the Board that in dismantling the veteran's 
claims folder to provide him a copy of it, the RO may have 
inadvertently lost the November 1995 VA Form 9 when the 
claims folder was reassembled.  

The Board further finds credible the veteran's statement that 
he never received the June 1996 letter from the RO advising 
him that a VA Form 9 was not on file.  In that regard, the 
Board observes that the June 1996 letter was mailed to the 
veteran at his old Texas address, notwithstanding the fact 
that about two months earlier, in April 1996, he had advised 
the RO that he and his spouse were relocating to Philadelphia 
on June 3rd.  

In any event, the Board observes that the record contains 
several communications from the veteran which he submitted 
prior to the expiration of the appeal period in which he 
clearly expresses his intent to continue his appeal.  (See 
e.g., November 1995 letter from the veteran requesting a copy 
of his claims folder; January 1996 letter requesting a 
personal hearing; and April 1996 letter regarding a change of 
address.)  Liberally construing these communications, the 
Board finds that such statements sufficiently convey his 
desire to continue his appeal.  38 U.S.C.A. § 7105(d); 38 
C.F.R. § 20.202.  

For the foregoing reasons, the Board finds that the veteran 
perfected a timely and adequate substantive appeal with the 
following issues addressed in the August 1995 rating 
decision:  (1) entitlement to an initial compensable rating 
for residuals of a fracture of the right thumb; (2) service 
connection for residuals of removal of lymph nodes in the 
throat and colon polyps, (3) whether new and material 
evidence has been submitted to reopen claims of service 
connection for fracture residuals of the right wrist and 
right hand, hearing loss, and tinnitus; (4) entitlement to a 
rating in excess of 10 percent for status post left 
acetabular fracture with degenerative joint disease; and (5) 
entitlement to TDIU.  Subject to the limitations and 
recharacterizations of these issues as set forth in the 
Introduction portion of this decision, the Board therefore 
has jurisdiction to address these issues.  


ORDER

The veteran submitted a timely substantive appeal with the 
August 1995 rating decision; to this extent, the appeal is 
granted.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

